Case 2:18-cv-03804-DMG-SHK Document 21 Filed 05/14/20 Page 1 of 1 Page ID #:413




   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12     JONATHAN ELROY LOPEZ JAIME,                  Case No. CV18-03804-DMG (SHK)

 13                              Petitioner,
                                                     ORDER ACCEPTING FINDINGS
 14                        v.                        AND RECOMMENDATION OF
                                                     UNITED STATES MAGISTRATE
 15     THE PEOPLE OF THE STATE OF                   JUDGE
        CALIFORNIA,
 16
                                    Respondent.
 17
 18
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
 19
       Petition, the relevant records on file, and the Report and Recommendation of the
 20
       United States Magistrate Judge. No objections have been filed. The Court accepts
 21
       the findings and recommendation of the Magistrate Judge.
 22
             IT IS THEREFORE ORDERED that the First Amended Petition is DENIED
 23
       and Judgment be entered dismissing this action with prejudice.
 24
 25
       DATED: May 14, 2020
 26
                                               DOLLY M. GEE
 27                                            United States District Judge
 28
